Compensation Committee Charter Purpose The Compensation Committee (the "Committee") is a standing committee of the Board of Directors. The Committee shall have the sole authority to determine the compensation of the Company’s executive officers and such other employees as the Committee may decide. The Committee shall also prepare a report on executive compensation for inclusion in Constitution Mining Corp’s (“Company”) annual proxy statement. Structure and Organization The membership of the Committee will consist of at least three directors, each of whom must be independent as defined under NASDAQ Marketplace Rule 4200(a)(15) and Rule 10A-3(b)(1) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (subject to the exemptions provided in Rule 10A-3(c)).Notwithstanding the foregoing, the Board may appoint one director as member who fails to satisfy the appropriate independence standards and is not a current officer or employee or a family member of an officer or employee, if the Board, under exceptional and limited circumstances, determines that such director's membership on the Committee is required by the best interests of the Company and its shareholders, and the Board discloses, in the proxy statement for the next annual meeting subsequent to such determination the nature of the relationship and the reasons for the determination.A member appointed under this exception shall not serve longer than two years as a member of the Committee. The membership of the Committee will each be free of any relationship that, in the opinion of the Board, may interfere with such member's individual exercise of independent judgment. Committee members are appointed by, and may be replaced by, the Board.All potential Committee members must complete a Director Independence Questionnaire prior to being formally appointed by the Board to serve on the Committee. The Committee will have the authority to retain independent legal or other consultants as advisors. The Company will provide for funding, as determined by the Committee, for payment of compensation to the independent advisors or consultants. At least annually, this charter shall be reviewed and reassessed by the Committee and any proposed changes shall be submitted to the Board of Directors for approval. In order to discharge its responsibilities, the Committee shall each year establish a schedule of meetings. Additional meetings may be scheduled as required. Page 1 of 5 Chair In the absence of a member designated by the Board to serve as chair, the members of the Committee may appoint by the majority vote of the full Committee membership, from among their number, a person to preside at their meetings. The Chairperson of the Committee shall be responsible for establishing the agendas for meetings of the Committee. An agenda, together with materials relating to the subject matter of each meeting, shall be sent to members of the Committee prior to each meeting. Minutes for all meetings of the Committee shall be prepared to document the Committee’s discharge of its responsibilities. The minutes shall be circulated in draft form to all Committee members to ensure an accurate final record, shall be approved at a subsequent meeting of the Committee and shall be distributed periodically to the full Board of Directors.
